DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Preliminary Amendment filed on December 21, 2020, claims 1-20 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraide (US Pub. No. 2014/0268336 A1) in view of Yamaguchi et al (US Pub. No. 2009/0180194 A1).
Regarding claim 1, Figs. 1-3 of Hiraide broadly discloses the head-mounted display panel (1) comprising: at least one image generator that generates an image (i.e. the optical section 3(3L) and 3(3R) having the optical unit 5 which including the projection optical section 52 projects the image light incident from image formation section 51 to the image generator 6 that project the image for the left eye or the right eye; see Fig. 7 and [0061]-[0063]); a pair of optical plates (i.e. the lens 251L, 251R) to be arranged in front of both eyes of an observer who observes the image; a first frame (i.e. the auxiliary frame 25) that holds the pair of optical plates (251L, 251R); and a second frame (i.e. the frame 2).  It is noted that the teaching of Hiraide does not specifically disclose that the second frame including a to-be-fixed part, and a fixing part is provided at a central part of the first frame in a horizontal direction as required.  However, Figs. 7 and 8 of Yamaguchi et al broadly discloses that the second frame (i.e. the frame 11) including a to-be-fixed part (i.e. the two protrusion parts on the frame 11 to receive the connection part 8), and a fixing part connected to which the to-be-fixed part is fixed is provided at a central part of the first frame in a horizontal direction (i.e. the holes (i.e. the fixing part) on the single member 9 (i.e. the first frame), which supporting the pairs of dioptric lens 30 (i.e. the pair of optical plates), to receive the screws which for screwing in the protrusion (i.e. the to-be-fixed part) of the frame 11 (i.e. the second frame)).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the head-mounted display of Hiraide with the features of the second frame including a to-be-fixed part, and a fixing part is provided at a central part of the first frame in a horizontal direction as taught by Yamaguchi et al as both Hiraide and Yamaguchi et al are directed to the head-mounted display, so as to secure sufficient strength against the external force in the head-mounted display.
Regarding claim 2, the teaching of Yamaguchi et al broadly discloses that the second frame (11) is fixed to the first frame (9) in a state of having a gap between the second frame and the first frame at a portion other than the to-be-fixed part (i.e. the space between the first frame 9 and the second frame 11 by the thickness of the connection member 8, see Fig. 1).
Regarding claim 3, Fig. 1, 7 and 8 of Yamaguchi et al broadly discloses that the to-be-fixed part (the two protrusion parts on the frame 11 to receive the connection part 8) is positioned at a central part of the second frame (i.e. the frame 11) in the horizontal direction.
Regarding claims 4 and 5, Figs. 1-3 of Hiraide broadly discloses that the first frame (i.e. the auxiliary frame 25) is formed in a symmetrical shape (as per claim 4) or the second frame (i.e. the frame 2) is formed in a symmetrical shape (as per claim 5).
Regarding claim 6, Figs. 1-3 of Hiraide broadly discloses that the at least one image generator includes two image generators, and protective cases are attached to both ends of the second frame in the horizontal direction to cover the two image generators, respectively (i.e. each of the optical section 3(3L) and 3(3R) including the optical unit 5 projects the image light incident to the image generator 6, which are attached to both ends of the second frame 11).
Regarding claim 7, Figs. 1-3 of Hiraide broadly discloses that the at least one image generator (3(L), 3(3R)) includes two image generators (6), two protective cases (i.e. the cover 4(4L), 4(4R)) are provided to cover the two image generators, respectively, and the second frame (2) and at least a part of the protective cases are integrally formed.
Regarding claim 8, Figs. 1-3, 7 and 14 of Hiraide broadly discloses that a gap is provided between the protective cases (4(41), 4(42)) and the image generators (6(6L), 6(6R)).
Regarding claim 9, Figs. 1-3 of Hiraide broadly discloses that the second frame (2) covers the entire first frame (25).
Regarding claim 10, Figs. 1-3 of Hiraide broadly discloses that the first frame (25) is provided with a pair of extending parts that hold the pair of optical plates (i.e. the bridge 253 and the rim 252L and 252R that holds the lens 251L and 251R), and the pair of extending parts protrude from at least one end of the fixing part in a vertical direction toward an opposite side in the horizontal direction.
Regarding claims 15 and 16, Figs. 1-3 of Hiraide broadly discloses that the at least one image generator (i.e. the optical sections 3(3L), 3(3R)) is attached to the optical plates (i.e. the lens 251L, 251R) (as pe claim 15) or the at least one image generator (3(L), 3(3R)) is attached to the first frame (2) (as per claim 16).
Regarding claim 10, Figs. 1-3 of Hiraide broadly discloses that a pair of temples (i.e. the arms 22(22L), 22(22R)) to be worn on both ears of the observer are provided, and the pair of temples are attached to a pair of the protective cases (i.e. the covers 4(41), 4(42)), respectively.

Allowable Subject Matter
Claims 11-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomine et al (US Pub. No. 2004/0113867 A1) discloses the head-mountable display system.
Hogan (US Pub. No. 2006/0268220 A1) teaches the modular eyewear system.

Hiraide (US Pub. No. 2014/0232619 A1) teaches the virtual image display device.
Hiraide (US Pub. No. 2014/0327602 A1) discloses the virtual image display apparatus.
Heinrich et al (US Pat. No. 9,075,249 B2) teaches the eyeglass frame with input and output functionality.
Hiraide (US Pat. No. 9,454,011 B2) discloses the virtual image display apparatus.
Ouderkirk et al (US Pub. No. 2017/0176751 A1) teaches the near-eye display system having a pellicle as a combiner.
Erinjippurath et al (US Pat. No. 10,514,542 B2) discloses the head-mounted display.
Wang et al (US Pat. No. 10,778,826 B1) teaches the system to facilitate communication.
Kobayashi (US Pat. No. 11,054,571 B2) discloses the head-mounted display with limited horizontal rotation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


/JOE H CHENG/
Primary Examiner
Art Unit 2626